Citation Nr: 1213623	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-36 145	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California

THE ISSUES

1.  Entitlement to a rating higher than 40 percent for a low back disability, specifically, for acute myositis of the lumbar spine, degenerative joint disease at the L4-5 level, and degenerative disc disease at the L5-S1 level.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

The Veteran represented by: California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1954 to August 1957 and in the Air Force from December 1958 to July 1960.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2012, as support for his claim for a higher rating for his low back disability, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).

During an earlier December 2008 VA compensation examination, and again during discussions immediately after his February 2012 hearing before the Board, the Veteran indicated that he had been "let go" from jobs in years past, including his last one, because of the amount of time he had to take off from work on sick leave on account of his service-connected low back disability.  In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant:  (1) submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal TDIU claim is raised under 38 C.F.R. § 3.155(a).  But there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  And as the Court explained in Rice, if the Board determines the derivative TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim.  Remands to the RO generally are via the Appeals Management Center (AMC), unless the Veteran is represented by a private attorney, which this Veteran is not, instead, by the California Department of Veterans Affairs (CDVA).


It must be determined whether he is unemployable and, therefore, entitled to a TDIU, so a medical opinion is needed before deciding this additional claim.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994) (indicating the Board may not reject a TDIU claim without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be substantially gainful and not just marginal).  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).  The Board therefore is remanding this derivative TDIU claim, as well as the underlying claim for a higher rating for the low back disability since the Veteran also needs to be reexamined to reassess the severity of this disability.

Because of his age, the Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (West 2002) and 38 U.S.C.A. § 7107(a)(2) (2011).


REMAND

In his recent testimony during his February 2012 hearing before the Board, the Veteran alleged that his low back disability has gotten appreciably worse since his last VA compensation examination in December 2008, more than 3 years earlier.  He also disputed that examiner's findings and alleged the examination was very cursory, lasting just 5 or so minutes, since the examiner only asked that he raise his arms and tapped his knees to test his reflexes.  He therefore argued that it is inadequate for rating purposes.  See 38 C.F.R. § 4.2 (2011).  He also indicated that he has incapacitating episodes of low back pain, as well as radiation of this pain (also numbness) into his lower extremities, such that he in turn is entitled to separate ratings for this associated sciatic neuropathy or radiculopathy.  38 C.F.R. § 4.71a, 4.124a, Diagnostic Codes 5242, 5243, and 8520.  He also mentioned that he has had two physician's appointments within the last year regarding this service-connected disability and was scheduled for another one in the near future.  So these additional records need to be obtained and considered.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998) and Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice of this additional evidence because it is generated within VA's healthcare system and therefore deemed to be in VA's possession, even if not physically in the file).

When, as here, a claimant alleges that his service-connected disability has worsened since last examined, he needs to be reexamined to reassess the severity of the disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating) and Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991). 

A medical opinion also is needed concerning whether the Veteran is unemployable on account of this service-connected low back disability, which is his only 
service-connected disability and, as mentioned, rated as 40-percent disabling.  He therefore does not presently satisfy the threshold minimum percentage rating requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a).  However, there remains the possibility of receiving a TDIU on an extra-schedular basis under the alternative special provisions of subpart (b) of this regulation, if it is shown he is indeed incapable of obtaining and maintaining substantially gainful employment on account of this low back disability.  The Board sees that he applied for Social Security Administration (SSA) benefits in 1987, partly based on this disability and symptoms he claims are part and parcel of this disability or associated with it.  This other Federal agency's records therefore should be obtained and considered since potentially relevant to his VA appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (indicating VA need only obtain relevant SSA records, which, under 38 U.S.C. § 5103A, are those records that relate to the injury for which the Veteran is seeking VA benefits and have a reasonable possibility of helping to substantiate the claim).

Accordingly, these claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a Veterans Claims Assistance Act (VCAA) notice letter apprising him of the type of evidence and information needed to substantiate his derivative claim for a TDIU, including apprising him of his and VA's respective responsibilities in obtaining this supporting evidence.

2.  Also, with his assistance, obtain all additional medical evaluation or treatment records.  These records include, but are not limited to, those concerning any more recent evaluation or treatment he has received for his low back disability since 2011 or thereabouts at the local VA Medical Center (VAMC) or elsewhere.

As well, ask him whether he is receiving SSA disability benefits.  If he is, also obtain copies of the SSA's determination and any medical or other records considered in deciding his entitlement.

If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then make an express declaration to this effect and notify him of this in accordance with 38 C.F.R. § 3.159(c) and (e).

3.  Upon receipt of all additional records, schedule a VA compensation examination to reassess the severity of his low back disability.  All diagnostic testing and evaluation needed to make this determination should be performed, and all clinical findings reported in detail.

As well, it is absolutely imperative the examiner review the claims file for the pertinent medical and other history, including a complete copy of this remand.

When reassessing the severity of this low back disability, the examiner must specify the range of motion on forward flexion, backward extension, left and right lateral flexion (side bending), and left and right rotation (twisting).  These ranges of motion should be measured in degrees, with normal range of motion additionally indicated for comparison.

If motion is so restricted that there is what amounts to ankylosis, favorable or unfavorable, then this must be expressly indicated.

The examiner must also determine whether there are objective clinical indications of pain/painful motion, weakened movement, premature/excess fatigability, or incoordination and, if feasible, these determinations should be expressed in terms of the degree of additional range-of-motion loss due to such factors.  This includes instances when these symptoms "flare-up" or when the low back is subject to prolonged, repetitive motion over a period of time.  And this determination also should be portrayed, if feasible, in terms of the degree of additional range of motion lost due to these factors.

The examiner should comment, as well, on whether the degenerative disc disease (DDD), i.e., the intervertebral disc syndrome (IVDS), involves incapacitating episodes* and, if so, the frequency and total duration of them during the past 12 months.

*According to Note (1) in 38 C.F.R. § 4.71a, Diagnostic Code 5243, and incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Furthermore, the examiner should discuss the severity of any associated neurological impairment - including, in particular, involving the lower extremities (e.g., decreased sensation from radiculopathy or sciatic neuropathy), aside from any orthopedic impairment shown.  In considering the degree of impairment involving any nerve of the lower extremities, the examiner should assess this severity according to whether there is what amounts to complete versus incomplete paralysis of this nerve and whether it is mild, moderate, moderately severe, or severe.

Additional medical comment is need concerning whether the Veteran's service-connected disability precludes him from obtaining and maintaining substantially gainful employment (versus just marginal employment) consistent with his prior work experience, level of education, and training, etc., and if not considering his advancing age and impairment attributable to disabilities that are not service connected.

He is hereby advised that failure to report for this scheduled VA examination, without good cause, will have detrimental consequences on his pending claims.  38 C.F.R. § 3.655.

4.  Then adjudicate the claim for a higher rating for the low back disability and the derivative TDIU claim in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

